DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3,  are objected to because of the following informalities:  
Claim 1  recites the limitation "the same" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 recites the limitation "the same" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
For purposes of a prompt examination the examiner reads claims 1 and 3 as with “a [[.
Appropriate correction is required.
Status of Claims
Applicant’s cancellation of claims 5 and 6 in the reply filed on 04/22/2022 is acknowledged.
Applicant’s amendment of claim 1 in the reply filed on 04/22/2022 is acknowledged.
Claims 1-4 and 7-19 are under consideration in this Office Action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Ishida, US 2019/0067399 (corresponding to US 11,158,710), in view of Gu et al., US 2019/0280070 (corresponding to US 10,504,984; listed in a previous Office Action).
In re Claim 1, Ishida discloses a drive backplane, comprising: a substrate 101 9Fig. 23); and an oxide thin film transistor (11G; 12, 15, 14D, 14S, 16, 17)  arranged on the substrate 101, wherein the oxide thin film transistor (11G; 12, 15, 14D, 14S, 16, 17)  comprises: an oxide active layer 15; a first gate structure 17 disposed on a side of the oxide active layer 15 away from the substrate 101; and a second gate structure 11G disposed between the oxide active layer 15 and the substrate 101 (Fig. 7, 23, and A; [0058]; [0091]).
Ishida does not disclose that at least one of the first gate structure 17 and the second gate structure 11G comprises a plurality of gate electrodes spaced apart along a direction in which the oxide active layer extends, wherein for any one of the first gate structure 17 and the second gate structure 11G distances (t1, t2) between the plurality of gate electrodes and the oxide active layer 15 are a [[

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Ishida’s Fig. 23 annotated to show the details cited

Gu teaches a  drive backplane, comprising: a substrate 105; and an oxide thin film transistor arranged on the substrate 105, wherein the oxide thin film transistor comprises: an oxide active layer (marked as 107 in Fig. 4; marked as 207 in Fig. 5) ([0073]); a first gate structure ((101, 102) in Fig. 4; (201, 201) in Fig. 7g) disposed on a side of the oxide active layer (107 in Fig. 4, 207 in Fig. 5) away from the substrate 105; wherein the first gate structure ((101, 102) in Fig. 4; (201, 201) in Fig. 7) comprises a plurality of gate electrodes ((101, 102) in Fig. 4; (201, 201) in Fig. 7) spaced apart (by 110 in Fig. 4; by 210 in Figs. 5 and 7) along a direction in which the oxide active layer (107 in Fig. 4, 207 in Figs. 5 and 7) extends (Figs. 4-7; [0031-0080]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Ishida’s first gate structure 17 with Gu’s gate structure ((101, 102) in Fig. 4; (201, 201) in Fig. 7) spaced apart (by 110 in Fig. 4; by 210 in Figs. 5 and 7) along a direction in which the oxide active layer (107 in Fig. 4, 207 in Figs. 5 and 7) extends, and to use the specified to control different portions of the active layer of the thin film transistor as taught by Gu ([0051]).
Let’s note that according to MPEP2112 WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Therefore, a device of Ishida - Gu inherently functions as the drive backplane.
However, Ishida taken with Gu does not specify that for any one of the first gate structure and the second gate structure distances (t1, t2) between the plurality of gate electrodes and the oxide active layer are a [[
The difference between the Applicant’s claim 1 and Ishida-Gu references is in the specified ratio of the distances. 
It is known in the art that distance is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the distances, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 2, Ishida taken with Gu discloses the drive backplane according to claim 1, wherein a gate voltage supplied to each of the plurality of gate electrodes (Gu: ((101, 102) in Fig. 4; (201, 201) in Fig. 7)) is adjustable (Gu: [0051-0058]). 
In re Claim 3, Ishida taken with Gu discloses the drive backplane according to claim 1, wherein gate voltages supplied to the plurality of gate electrodes are a [[
Let’s indicate that the limitation “gate voltage supplied to each of the plurality of gate electrodes” is functional in that it attempts to define the claimed structure “by what it does rather than what it is.” Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1662 (Fed. Cir. 2008), citing In re 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
Swinehart
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
, 439 F.2d 210 (CCPA 1971). When a claim limitation is defined in purely functional language, applicant has the burden of showing that a prior art device that appears reasonably capable of performing the allegedly novel function is in fact incapable of doing so. See MPEP § 2114. In the case at hand, Applicant explains in his specification that certain structures are capable of performing the recited function. Because of the close structural similarity between these structures and those of the prior art device, the prior art device is apparently reasonably capable of performing the recited function. Applicant should, in his response, provide evidence that the prior art is incapable of performing the recited function, if such evidence is available. Note that an allegation that those skilled in the art were unaware that the prior art structure was inherently capable of performing the recited function is legally insufficient to show that the prior art lacks the inherent capability. See MPEP § 2112, part III (“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”). Note that because the only issue is whether the functional limitation is in fact inherent in the prior art reference, an applicant’s explanation (and in fact any such explanation, made at any time, by anyone) of a given structure's ability to perform the recited function is available as evidence of that structure's inherent capability to meet the functional limitation. Moreover, it is not clear what the limitation “gate voltages supplied to the plurality of gate electrodes are a [[
In re Claim 4, Gu’s gate structure ((101, 102) in Gu’s Fig. 4; (201, 201) in Gu’s Figs. 5 and 7) spaced apart (by 110 in Fig. 4; by 210 in Figs. 5 and 7), a distance (110 in Fig. 4; 210 in Figs. 5 and 7)  between two adjacent gate electrodes ((101, 102) in Gu’s Fig. 4; (201, 201) in Gu’s Figs. 5 and 7) along the direction in which the oxide active layer (107 in Gu’s Fig. 4, 207 in Gu’s Figs. 5 and 7) extends is less than or equal to 2 µm. It is known in the art that the distance is a result effective variable – because the surface area depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified distances, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 7, Ishida taken with Gu discloses the drive backplane according to claim 1, wherein the first gate structure 17 (Fig. A) comprises a first gate electrode 1GE and a second gate electrode 2GE, and orthographic projections of the first gate electrode 1GE and the second gate electrode 2GE on the substrate 101 fall within an orthographic projection of the second gate structure 17 on the substrate 101.
In re Claim 8, Ishida taken with Gu discloses the drive backplane according to claim 1, wherein the second gate structure 11G (Fig. A) comprises a third gate electrode 3GE and a fourth gate electrode 4GE, and orthographic projections of the third gate electrode 3GE and the fourth gate electrode 4GE on the substrate 102 fall within an orthographic projection of the first gate structure 11G on the substrate 102.
In re Claim 9, Ishida taken with Gu discloses the drive backplane according to claim 1, wherein the first gate structure 17 (Fig. A) comprises a first gate electrode 1GE and a second gate electrode 2GE, the second gate structure 11G comprises a third gate electrode 3GE and a fourth gate electrode 4GE, an orthographic projection of the first gate electrode 1GE  on the substrate 102 at least partially overlaps an orthographic projection of the third gate electrode 3GE on the substrate 102, and an orthographic projection of the second gate electrode 2GE on the substrate 102 at least partially overlaps an orthographic projection of the fourth gate electrode 4GE on the substrate 102. 
In re Claim 19, Ishida taken with Gu discloses a display panel, comprising the drive backplane according to claim 1 (Ishida: [0003], [0006-0009]; Gu: [0003]).  

Claims 10-12 and 14 -15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida and Gu as applied to claim 1 above, and further in view of Yan et al., US 2017/0162606 (corresponding to US 9,011,762).
In re Claim 10, Ishida taken with Gu discloses all limitations of claim 10 except for that the oxide thin film transistor further comprises a charge shielding layer disposed between the oxide active layer and the substrate, and a distance between the charge shielding layer and the oxide active layer is greater than or equal to a distance between the second gate structure and the oxide active layer.
Yan teaches an oxide thin film transistor 10a further comprises a charge shielding layer 19b disposed between the oxide active layer 27 and the substrate 13, and a distance between the charge shielding layer 19b and the oxide active layer 27 is greater than or equal to a distance between the second gate structure 21 and the oxide active layer 27 (Fig. 1; [0018 - 0030]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Ishida, Gu and Yan, and to use the specified charge shielding layer to avoid a reduction of aperture ratio as taught by Yan ([0005-0006]).
In re Claim 11, Ishida taken with Gu and Yan discloses all limitations of claim 11 except for that the charge shielding layer 19b is supplied with a first voltage, and the first voltage is less than a gate voltage supplied to each of the plurality of gate electrodes. The limitation “supplied with a first voltage, and the first voltage is less than a gate voltage supplied to each of the plurality of gate electrodes” is functional in that it attempts to define the claimed structure “by what it does rather than what it is.” Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1662 (Fed. Cir. 2008), citing In re 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
Swinehart
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
, 439 F.2d 210 (CCPA 1971). When a claim limitation is defined in purely functional language, applicant has the burden of showing that a prior art device that appears reasonably capable of performing the allegedly novel function is in fact incapable of doing so. See MPEP § 2114. In the case at hand, Applicant explains in his specification that certain structures are capable of performing the recited function. Because of the close structural similarity between these structures and those of the prior art device, the prior art device is apparently reasonably capable of performing the recited function. Applicant should, in his response, provide evidence that the prior art is incapable of performing the recited function, if such evidence is available. Note that an allegation that those skilled in the art were unaware that the prior art structure was inherently capable of performing the recited function is legally insufficient to show that the prior art lacks the inherent capability. See MPEP § 2112, part III (“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”). Note that because the only issue is whether the functional limitation is in fact inherent in the prior art reference, an applicant’s explanation (and in fact any such explanation, made at any time, by anyone) of a given structure's ability to perform the recited function is available as evidence of that structure's inherent capability to meet the functional limitation.
In re Claim 12, Ishida taken with Gu and Yan discloses the drive backplane according to claim 10, wherein the charge shielding layer 19b (Yan: Fig. 1) is disposed between the second gate structure 21 and the substrate 13, and an orthographic projection of the charge shielding layer 19b at least partially overlaps an orthographic projection of the second gate structure 21 on the substrate 13.
In re Claim 14, Ishida taken with Gu discloses all limitations of claim 4 except for that the oxide thin film transistor further comprises a light blocking layer disposed between the oxide active layer and the substrate, and a distance between the light blocking layer and the oxide active layer is greater than or equal to a distance between the second gate structure and the oxide active layer (Fig. 1; [0018 - 0030]).
Yan teaches a drive backplane, wherein the oxide thin film transistor 10a further comprises a light blocking layer 14 disposed between the oxide active layer 27 and the substrate 13, and a distance between the light blocking layer 14 and the oxide active layer 27 is greater than or equal to a distance between the second gate structure 21 (disposed between the oxide active layer 27 and the substrate 13) and the oxide active layer 27 (Fig. 1; [0018 - 0030]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Ishida, Gu and Yan, and to use the specified light blocking layer to avoid a reduction of aperture ratio as taught by Yan ([0005-0006]).
In re Claim 15, Ishida taken with Gu and Yan discloses the drive backplane according to claim 14, wherein the light blocking layer 14 (Yan: Fig. 1) is disposed between the second gate structure 21 and the substrate 13, and an orthographic projection of the light blocking layer 14 on the substrate 13 at least partially overlaps an orthographic projection of the second gate structure 21 on the substrate 13.

Claim  17 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida and Gu as applied to claim 1 above, and further in view of Kim et al., US 2015/0123084 (corresponding to US 9,147,719; listed in a previous Office Action).
In re Claim 17, Ishida taken with Gu discloses all limitations of claim 4 except for that drive backplane according to claim 1, further comprising: a low temperature poly-silicon thin film transistor 22 (Kim:  Fig. 4) arranged on the substrate 110, wherein the low temperature poly-silicon thin film transistor 22 comprises: a poly-silicon active layer 222 (Kim: [0087]) ; and a third gate structure 224 disposed on a side of the poly-silicon active layer 222 away from the substrate 110. (Figs. 6  and 7; [0060 -0125])
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Ishida, Gu and Kim, and to use the specified low temperature poly-silicon thin film transistor to provide excellent device characteristics and display quality as taught by Kim ([0006]).

Allowable Subject Matter
Claims 13, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter. 
In re Claim 13: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 13 as: “the charge shielding layer and the second gate structure are located in the same layer, and an orthographic projection of the charge shielding layer on the substrate does not overlap an orthographic projection of the second gate structure on the substrate”, in combination with limitations of Claims 1 and 10 on which it depends.
In re Claim 16: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 16 as: “the light blocking layer and the second gate structure are located in the same layer, and an orthographic projection of the light blocking layer on the substrate does not overlap an orthographic projection of the second gate structure on the substrate”, in combination with limitations of Claims 1 and 14 on which it depends.
In re Claim 18: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 18 as: “the third gate structure and the second gate structure are located in the same layer”, in combination with limitations of Claims 1 and 17 on which it depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Kim et al., US 2021/0280719;
2. Kim et al., US 2022/0013670.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893